Citation Nr: 0203374	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  94-01 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders and knees.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased rating for right femur 
impairment, residuals of a fracture, with arthritis, right 
hip, currently evaluated 20 percent disabling.  

4.  Entitlement to an increased rating for left radius 
impairment, residuals of  fracture (minor), currently 
evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
December 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Waco, Texas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A June 1993 
rating decision denied increased ratings for service-
connected left radius disability, rated as 10 percent 
disabling, and for service-connected right femur-right hip 
disability, also rated as 10 percent disabling.  The veteran 
initiated an appeal of that decision with a notice of 
disagreement received in October 1993.  A statement of the 
case was issued in January 1994, and a substantive appeal was 
received in February 1994.  

An October 1994 rating decision denied service connection for 
PTSD and for arthritis of the shoulders and knees as 
secondary to the service-connected right femur fracture.  
This rating decision also increased the rating for the 
service-connected right femur-right hip disability to 
20 percent disabling, effective from June 1, 1993.  A notice 
of disagreement was received in November 1994, and a 
statement of the case was issued in May 1995.  A substantive 
appeal was received in June 1995.  



FINDINGS OF FACT

1.  The veteran does not currently suffer from PTSD.  

2.  The veteran does not currently suffer from arthritis of 
the shoulders.

3.  The veteran does not currently suffer from arthritis of 
the knees.  

4.  The veteran's service-connected disability described as 
right femur impairment, residuals of a fracture, with 
arthritis, right hip, is productive of subjective complaints 
of pain and stiffness, but without resulting additional 
functional loss to cause more than minimal limitation of 
motion and without causing more than moderate disability.  

5.  The veteran's service-connected disability described as 
left radius impairment, residuals of  fracture (minor) is 
manifested by very slight limitation of motion and no 
functional impairment.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).  

2.  Arthritis of the shoulders and knees was not incurred in 
or aggravated by the veteran's active military service, nor 
may arthritis of the shoulders and knees be presumed to have 
been incurred therein; arthritis of the shoulders and knees 
is not proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).  

3.  The criteria for entitlement to a disability rating in 
excess of 20 percent for the veteran's service-connected 
right femur impairment, residuals of a fracture, with 
arthritis, right hip, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, and Part 4, Code 5255 (2001).  

4.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected left 
radius impairment, residuals of  fracture (minor) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, and Part 4, 
Code 5212 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes available service medical 
records, several VA examination reports, VA outpatient 
records, private medical records, and transcripts of personal 
hearings.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.   

Further, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for PTSD and arthritis of 
the knees and shoulders and to increased ratings for 
residuals of right femur and left wrist fractures.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and other communications 
have informed the claimant and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board, therefore, finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  

Factual background

Service medical records show that the veteran injured his 
right shoulder playing football in October 1970.  The 
impression at that time was muscle strain.  The report of the 
veteran's separation examination in December 1970 contains 
his notation of a steel rod in his leg due to an old fracture 
and of lameness in his right leg; the only recorded abnormal 
clinical findings were scars on the right arm and leg.  The 
service medical records also note that the veteran sustained 
multiple injuries when he was struck by mortar fragments in 
Vietnam in May 1969; he was awarded the Purple Heart.  The 
records do not indicate that any of the shell fragment wounds 
produced any bone, muscle, nerve, or vascular injury.  

Private medical records dated in January 1970 indicate that 
the veteran sustained fractures of the left radius and right 
femur in a motor vehicle accident; open reduction and 
internal fixation was performed for both fractures.  Service 
connection was established for residuals of each fracture, 
with 10 percent evaluations assigned from November 1973.  

A December 1992 VA outpatient report notes the veteran's 
complaint of arthritis pain in the right lower extremity and 
right shoulder area, with decreased range of motion, as well 
as pain in the area of the previous left wrist and right 
femur fractures.  No pertinent abnormal clinical findings 
were recorded; the examiner diagnosed traumatic arthritis.  
Another outpatient report, dated in January 1993, also 
reflects the veteran's complaint of joint pains in his 
shoulder, wrist, knees, and hips.  Again, no pertinent 
abnormal clinical findings were noted and arthritis was 
diagnosed.  Other outpatient records dated in 1993 note 
arthritis of the knees and hips.  An examiner in November 
1993 stated that the veteran's major problem was arthritic 
pain in the hips, back, shoulders, and knees.  On 
examination, there was pain on motion of the right hip and 
some crepitation with range of motion of the knees and 
shoulders.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in June 1994.  He described the pain and 
stiffness he has in his right leg, as well as locking in his 
left shoulder.  The veteran stated that he sometimes used a 
heating pad on his right hip.  Concerning his left wrist, he 
indicated that he hadn't had any trouble with it in a while.  

The veteran underwent a VA PTSD examination in August 1994.  
The examiner noted the veteran's Vietnam history, including 
the veteran's involvement in firefights, witnessing 
casualties and suffering injuries himself.  After conducting 
a mental status examination, the examiner reported that there 
were no rages, no combat nightmares, no startle waking, no 
flashback, no severe depression and no survivor guilt.  Some 
memory problems were noted as was increased irritability and 
mild anxiety associated with chronic pain.  The examiner 
concluded that he could find nothing to confirm a diagnosis 
of PTSD.   

A VA orthopedic compensation examination was conducted in 
August 1994.  X-rays showed that both shoulder joints were 
normal; there were some metallic foreign bodies in the soft 
tissues overlying the lower left scapula.  The examiner 
reported that the veteran walked with a limp.  It was noted 
that range of motion of the right knee was from 0 to 120 
degrees.  There was 40 degrees of abduction and 115 degrees 
of flexion in the right hip.  The veteran could abduct both 
shoulders from 0 to 180 degrees with grimacing; both internal 
and external rotation were possible to 90 degrees.  There was 
a longitudinal scar on the dorsal surface of the left wrist.  
Dorsiflexion of the wrist was possible to 40 degrees, with 
palmar flexion to 50 degrees.  The veteran could deviate the 
wrist 15 degrees radially, with 30 degrees of ulnar 
deviation.  The examiner described a muscle mass on the 
dorsal surface of the wrist at the fracture site.  The 
diagnoses included history of fracture of the right knee with 
some loss of motion at the knee.  Although the examiner 
initially noted the veteran's report that he sustained 
shrapnel injuries to his shoulders during service and now had 
arthritis in them, the examiner commented that there was no 
limitation of motion in the shoulders.  

In January 1995, the veteran reported a history of shell 
fragment wounds about the left shoulder blade in 1969.  He 
stated that he had not had many problems with the shoulder 
until 8-10 years previously and it had only bothered him 
moderately at that time; his symptoms had gotten much worse 
over the previous year.  He complained of pain and locking at 
90 degrees of abduction.  The examiner's diagnoses included 
left shoulder cuff syndrome and moderate degenerative joint 
disease of both acromioclavicular joints.  VA x-rays of the 
veteran's shoulders in January 1995 were interpreted as being 
normal, except for noted metallic foreign bodies in the left 
axilla.  An outpatient record in May 1995 contains the 
examiner's assessment of left rotator cuff syndrome.  

Another personal hearing was held at the RO in December 1995.  
The veteran again described the problems he has with his left 
shoulder and his belief that he has arthritis in his 
shoulders due to the shell fragment wound injuries he 
sustained.  He also stated that his knees had been pinned in 
the 1969 automobile accident.  He again described the popping 
he had in his knees.  The veteran also reported the 
in-service stressors and the symptoms that he believed were 
manifestations of PTSD.  Regarding his right hip, he 
testified that some days are worse than others, that 
sometimes he has difficulty squatting.  He also stated that 
he hadn't had any problem with his left wrist for a while-
"just the usual aches and pains, but it hasn't slowed me 
down none."  

A VA PTSD examination was conducted in February 1996 by a 
different examiner than the one who had conducted the August 
1994 examination.  The examiner discussed the veteran's 
claimed stressors and his receipt of a Purple Heart.  Affect 
was reported to be relatively normal, and the veteran 
reportedly did not appear depressed.  Memory and judgment 
were described as good.  The examiner concluded that he saw 
no evidence of PTSD or any psychiatric disease.  

On VA orthopedic examination in February 1996, the veteran 
indicated that he had no problem with his left radius.  The 
examiner stated that there was full range of motion of the 
wrist.  The veteran complained of pain in the right femur off 
and on and of arthritis in his shoulders and knees.  He also 
reported having pain in his hips, but the examiner noted that 
the veteran had 45 degrees of abduction and 125 degrees of 
flexion in both hips, which motion was characterized as 
"full."  There was also some limitation of motion of both 
shoulders and both knees.  The examiner diagnosed arthritis 
of the hips with full range of motion and retained shell 
fragments of the left shoulder with some loss of motion.  In 
addition, the listed diagnoses included arthritis in the 
shoulders and knees with some loss of motion.  No 
radiological studies of the shoulders or knees were conducted 
in connection with the February 1996 examination.

Another VA orthopedic examination was conducted in March 
1997.  The examiner noted that there was some slight loss of 
pronation of the left forearm, but that motion was almost 
equal to the normal right side.  The hips demonstrated full 
range of motion without pain.  The reported range of motion 
of both knees was 0 to 145 degrees.  The examiner commented 
that on clinical examination there was not the usual evidence 
of loss of motion or swelling to indicate arthritis in the 
shoulders or knees, although the veteran did have some pain 
on elevation of the left shoulder.  The examiner reported 
that there was no muscle atrophy or other findings that would 
demonstrate disuse or functional impairment due to the 
service-connected disability.  X-ray studies showed the right 
shoulder to be within normal limits; shrapnel fragments were 
noted in the left shoulder, but the left shoulder was 
described as otherwise unremarkable.  X-ray studies of the 
knees revealed small, metallic foreign bodies in the left 
knee and right thigh; the knee joints were described as well-
maintained. 

Service connection Claims

The first two issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

With regard to the veteran's PTSD claim, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  Prior to March 
1997, 38 C.F.R. § 3.304(f) provided that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  Both 
versions of this regulation must be considered in the present 
case since the change in regulation became effective during 
the course of the veteran's appeal.

It should also be noted that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).

However, when a claim is filed for entitlement to service 
connection, whether on a direct basis or as secondary to a 
service-connected disability, there must be an initial 
finding of a current chronic disability.  Although the 
appellant may testify as to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

1.  PTSD

The Board acknowledges that the veteran was awarded the 
Purple Heart for injuries sustained during combat with the 
enemy and that he has described stressful incidents related 
to that combat.  By law, his testimony alone regarding his 
combat related stressors is sufficient by itself to verify 
such stressors.  38 C.F.R. § 3.304(f).

However, there is no persuasive competent evidence that he 
currently has PTSD.  VA examiners in August 1994 and in 
February 1996 concluded that he does not have PTSD.  Under 
either the old or the current versions of 38 C.F.R. 
§ 3.304(f), there must be a diagnosis of PTSD.  As noted 
above, a determination as to whether a certain disability is 
present is a medical question and must be answered by medical 
personnel.  The veteran's belief alone that he has PTSD is 
not sufficient.  In this case, trained medical examiners who 
had knowledge of the veteran's combat experiences and were 
able to examine the veteran for the specific purpose of 
ascertaining whether the veteran has PTSD were unable to 
reach such a diagnosis.  The report of the February 1996 VA 
PTSD examination is to the effect that the examiner saw no 
evidence of PTSD and that the veteran had no psychiatric 
disease.    

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
PTSD claim and that, therefore, the provisions of § 5107(b) 
are not applicable.  

2.  Arthritis of the Knees and Shoulders.

The veteran has also claimed that he has arthritis in his 
knees and shoulders, either than the arthritis it is due to 
the shell fragment wounds that he sustained in service or to 
injuries incurred in the in-service automobile accident, or 
that it is due to the service-connected fractures of his left 
wrist and right hip.  While some examiners have stated that 
the veteran has arthritis in his knees and shoulders, the 
Board finds the March 1997 VA examination showing no clinical 
or x-ray evidence of arthritis of the knees and/or shoulders 
to be more persuasive.  The examiner reported that there was 
no evidence clinically or on x-ray to indicate such 
arthritis.  There does not appear to be any doubt as to the 
fact that the veteran suffers some pain in the shoulders and 
lower extremities.  However, the totality of the evidence 
leads the conclusion that such symptomatology is not caused 
by arthritis of the knees and shoulders, but by his already 
service-connected shell fragment wounds to the left shoulder 
and legs.  The Board finds it to be of great significance 
that radiological studies of the shoulders conducted in 
August 1994, January 1995 and March 1997 were not interpreted 
as showing arthritis.  Likewise, x-ray studies of the knees 
in March 1997 did not reveal any arthritic involvement.  
These specialized studies are the type of studies which would 
be expected to reveal degenerative changes in the involved 
joints, thus adding to the significance of their negative 
findings.

The Board finds that the greater weight of the evidence 
demonstrates that the veteran does not have arthritis of the 
knees or shoulders.  Although he testified that he might have 
injured his knees at the time of the automobile accident in 
service, the medical records compiled at that time do not 
mention any such injury.  Moreover, there is no medical 
evidence of any complaints or abnormal clinical findings 
relative to any problems in either knee for many years after 
service.  While the veteran has complained of problems 
related to his right leg, the medical records indicate that 
those complaints, including a limping gait, are attributable 
to the service-connected right hip disability (residuals of a 
femur fracture).  In addition, the medical evidence suggests 
that any pain and limitation of motion of the shoulders is 
related to the shrapnel injuries for which service connection 
has already been established as opposed to manifestations of 
any separate disorder, including the claimed arthritis.  The 
issue now before the Board with regard to the shoulders and 
knees regards a separate claim for arthritis.  As discussed 
above, the weight of the clinical and radiological findings 
persuasively shows that that veteran does not currently 
suffer from arthritis of the shoulders and knees.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for arthritis of the shoulders and knees.  The provisions of 
§ 5107(b) are therefore not applicable.  

Increased rating Claims 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

3.  Right Femur Impairment, Residuals of a Fracture, 
with Arthritis, Right Hip,

The veteran maintains that the disability described for 
rating purposes as right femur impairment, residuals of a 
fracture, with arthritis, right hip, is of such severity as 
to warrant a rating in excess of the current 20 percent.  It 
appears that several different Diagnostic Codes must be 
considered.  

For limitation of extension of the thigh to 5 degrees, a 10 
percent rating is assigned.  Code 5251.  

Limitation of flexion of the thigh to 10 degrees warrants a 
40 percent evaluation.  If flexion is limited to 20 degrees, 
a 30 percent rating is warranted.  For flexion limited to 
30 degrees, a 20 percent evaluation is to be assigned.  A 10 
percent rating is warranted for flexion limited to 
45 degrees.  Code 5252.  

Limitation of abduction of the thigh, with motion lost beyond 
10 degrees warrants a 20 percent rating.  For limitation of 
adduction of the thigh, with inability to cross the legs, a 
10 percent evaluation is assigned.  Limitation of rotation of 
the thigh, with inability to toe-out the affected leg more 
than 15 degrees warrants a 10 percent rating.  Code 5253.  

Fracture of the shaft or anatomical neck of the femur, with 
nonunion, with loose motion (spiral or oblique fracture), is 
rated as 80 percent disabling.  With nonunion, without loose 
motion, weightbearing preserved with aid of brace, a 
60 percent evaluation is warranted.  For fracture of the 
surgical neck of the femur, with false joint, a 60 percent 
rating is assigned.  Malunion of the femur, with marked knee 
or hip disability, warrants a 30 percent evaluation.  A 20 
percent rating is warranted with moderate knee or hip 
disability.  With slight knee or hip disability, a 10 percent 
rating is to be assigned.  Code 5255.  

The reports of three VA orthopedic examinations in recent 
years demonstrate little, if any, limitation of motion, or 
even painful motion, of the right hip.  Accordingly, a 
compensable evaluation is not warranted under Diagnostic Code 
5251, 5252, or 5253.  The manifestations of the right hip 
disability, as noted in recent VA examination reports and in 
the veteran's testimony at his personal hearings, include a 
limping gait, pain, and stiffness.  He sometimes uses a 
heating pad on the hip.  The most recent examiner noted that 
there was no muscle atrophy or other findings indicative of 
disuse or functional impairment due to the disability.  
38 C.F.R. §§ 4.40, 4.45.  

The Board again acknowledges the veteran's testimony 
regarding pain and some problems with limping.  However, such 
manifestations are commensurate with not more than moderate 
hip disability, for which a 20 percent evaluation is 
currently assigned under Code 5255.  The reported complaints 
and clinical findings do not equate with marked disability.  
The veteran is able to ambulate without assistance; no brace 
or cane is required.  Because a 20 percent rating is already 
in effect for the disability, no increased rating is 
warranted.  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and that, therefore, the provisions of § 5107(b) are not 
applicable.  

4.  Residuals of a Left Radius Fracture.

The veteran's service-connected left radius disability must 
also be considered in light of several different Diagnostic 
Codes.

Nonunion in lower half of the radius, with false movement, 
with loss of bone substance (1 inch (2.5 cms) or more) and 
marked deformity, is evaluated 40 percent disabling for the 
major extremity and 30 percent disabling for the minor 
extremity.  Without loss of bone substance or deformity, a 30 
percent rating is assigned for the major extremity, with a 20 
percent evaluation for the minor extremity.  A 20 percent 
rating is assigned for nonunion in the upper half.  Malunion 
of the radius, with bad alignment, is assigned a 10 percent 
evaluation.  Code 5212.  

For limitation of pronation, with motion lost beyond the 
middle of the arc, a 30 percent rating is assigned for the 
major extremity and a 20 percent evaluation is assigned for 
the minor extremity.  Where motion is lost beyond the last 
quarter of the arc, with the hand not approaching full 
pronation, a 20 percent evaluation is warranted.  For 
limitation of supination to 30 degrees or less, a 10 percent 
rating is to be assigned.  Code 5213.  

Limitation of dorsiflexion of the wrist to less than 15 
degrees warrants a 10 percent rating.  For palmar flexion 
limited in line with forearm, a 10 percent evaluation is 
assigned.  Code 5215

The medical evidence shows that the veteran has no more than 
slight (almost normal) limitation of pronation of his left 
wrist.  No other impairment is shown and the veteran himself 
has testified that the disability causes him no problem, 
other than "the usual aches and pains."  

The Board finds that the criteria for a compensable 
evaluation for residuals of a left wrist fracture are not met 
under any applicable diagnostic code.  There simply is no 
significant limitation of motion or functional impairment, 
considering the factors set forth at 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Nevertheless, the current 10 percent rating has been in 
effect since 1973.  Accordingly, the 10 percent rating for 
residuals of a left wrist fracture is protected at that level 
and cannot be reduced.  38 C.F.R. § 3.951(b).  

Based on the evidence, the Board must conclude that the 
criteria for a schedular rating in excess of 10 percent have 
also not been met.  


Extraschedular Considerations.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has recently been hospitalized for treatment 
of his left wrist fracture or right femur fracture.  Neither 
does the record reflect marked interference with employment 
due to either disability.  He has submitted no evidence of 
excessive time off from work due to the disabilities or of 
concessions made by his employer because of either 
disability.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating 
for either the left wrist or right femur disability.  


ORDER

The appeal is denied as to all issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

